Mr. Justice Taylor dissenting: In order that the judgment may stand, it is necessary to start with the premise that the money when paid to the First National Bank became and was in its hands that of the Keystone Chemical Supply Company. That premise, however, does not exist, as the evidence shows that the Keystone Chemical Supply Company gave the draft to the Union Bank in order that the latter might collect it for itself and keep the proceeds. Then, further, as regards the rights of the plaintiffs, they paid the draft to the First National Bank recognizing that bank as the agent of the Union Bank; and that as a matter of law was the same as though they had gone to Philadelphia and paid the money to the Union Bank over its own counter. Of course, if, as a matter of fact, they actually had done the latter, obviously they could not reasonably claim any rights in the money so paid over, either by attachment or otherwise. Stripped of bookkeeping formalities and immaterial legal considerations, and considered in a practical, pragmatic way, the money when paid by the plaintiffs to the First National Bank, eo mstanti, became that of the Union Bank and at the same instant brought about a lessening of the debt of the Keystone Chemical Supply Company to the Union Bank. To argue, that it is only fair to allow the plaintiffs to claim what it has paid to the First National Bank, because the Keystone Chemical Supply Company had plenty of money on deposit with the Union Bank is to prefer seeming expediency to the reason of the law. The law is certain that, if the money, into which the draft and bill of lading were transmuted, was that of the Union Bank, the plaintiffs had no right to attach, no matter what the condition of the account between the Keystone Chemical Supply Company and the Union Bank. We are not entitled to help the plaintiffs at the expense of the law. Should it be announced to be the' law that, whether or not the plaintiff in such a case may attach, shall be determined by the state of the account between the interpleader and the debtor and not by the ownership of the fund attached and at once an old and fundamental principle of the law, which is based on sound reason, is brushed aside and banking and kindred commercial business rendered much more difficult. I am much impressed by the reasoning of Mr. Justice Cartwright in Walsh, Boyle & Co. v. First Nat. Bank of Hiawatha, 228 Ill. 446, wherein occurs the folio-wing language: “The indorsement and delivery of the bill of lading to appellee operated as a symbolical delivery of the flour, and had the effect of transferring the same and vesting the title to it in appellee. * * * In such a case an attaching creditor only obtains the rights which the debtor has in the property at the time of the levy of the writ. * * The milling company would have had no right to repossess itself of the flonr without payment of the draft, and appellant had no better right. This is true whether the amount of the credit by the bank had been checked out or not.” The following decisions support the general rule: American Thresherman v. De Tamble Motors Co., 154 Wis. 366, 49 L. R. A. (N. S.) 645; Means v. Bank of Randall, 146 U. S. 620; Latham v. Spragins, 162 N. C. 404; Dickson v. Merchants’ Elevator Co., 44 M.o. App. 498; First Nat. Bank v. Dearborn, 115 Mass. 228; Neill v. Rogers Bros. Produce Co., 41 W. Va. 37; Central Mercantile Co. v. Oklahoma State Bank, 83 Kan. 504; Hawkins v. Alfalfa Products Co., 152 Ky. 152.